PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huang et al.
Application No. 16/453,207
Filed: 26 Jun 2019
For: LAMP SOCKET ADAPTER
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f) filed October 21, 2021, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

Petitioner states that this application is a reissue of U.S. Patent No. 10,141,701, which matured from Application No. 15/688,947, filed August 29, 2017. The prior application claimed foreign priority of Application No. CN 201621215287.0 filed November 1, 2016, but a certified copy of the foreign priority application was not filed within the required time period. A certified copy was filed June 12, 2019, which was after the required time period.

On April 9, 2021, applicant submitted the initial petition, and a $110 petition fee. As indicated above, a certified copy of the prior-filed foreign application was received in Application No. 15/688,947, the application of which the subject application is a reissue, on June 12, 2019. On renewed petition filed October 21, 2021, applicant provided a showing of good and sufficient cause.




The Office finds that applicant made showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on June 26, 2019. 

This application is being forwarded to Technology Center Art Unit 3993 for further processing and examination. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET